 

Exhibit 10.39



 



INDEMNIFICATION AGREEMENT

 



This Indemnification Agreement (“Agreement”) is made and entered into as of
October 17, 2018 by and between Marker Therapeutics, Inc., a Delaware
corporation (the “Company”) and [_________] (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Board of Directors of the Company (the “Board of Directors”)
believes that highly competent persons have become more reluctant to serve
publicly-held corporations as directors or officers or in other capacities
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors has determined that, in order to attract and
retain qualified individuals, the Company will attempt to maintain on an ongoing
basis, at its sole expense, liability insurance to protect persons serving the
Company and its subsidiaries from certain liabilities. Although the furnishing
of such insurance has been a customary and widespread practice among United
States-based corporations and other business enterprises, the Company believes
that, given current market conditions and trends, such insurance may be
available to it in the future only at higher premiums and with more exclusions.
At the same time, directors, officers, and other persons in service to
corporations or business enterprises are being increasingly subjected to
expensive and time-consuming litigation relating to, among other things, matters
that traditionally would have been brought only against the Company or business
enterprise itself. The Bylaws of the Company (the “Bylaws”) and the Certificate
of Incorporation of the Company (the “Certificate of Incorporation”) require
indemnification of the officers and directors of the Company. Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (the “DGCL”). The Bylaws, Certificate of Incorporation and
the DGCL expressly provide that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the board of directors, officers and other
persons with respect to indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification may
increase the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board of Directors has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
the Company and its stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws,
Certificate of Incorporation and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder; and

 



 1 

 

 

 

WHEREAS, one of the conditions that Indemnitee requires in order to serve as a
director and/or an officer of the Company is that Indemnitee be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1. Services by Indemnitee. Indemnitee agrees to serve, as applicable, as
a director, officer, employee or agent of the Company or, at the request of the
Company, as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise. Indemnitee
may at any time and for any reason resign from such position (subject to any
other contractual obligation or any obligation imposed by operation of law), in
which event the Company shall have no obligation under this Agreement to
continue Indemnitee in such position. This Agreement shall not be deemed an
employment contract between the Company (or any of its subsidiaries or any
Marker Entity) and Indemnitee. Indemnitee specifically acknowledges that
Indemnitee’s employment with the Company (or any of its subsidiaries or any
Marker Entity), if any, is at will, and the Indemnitee may be discharged at any
time for any reason, with or without cause, except as may be otherwise provided
in any written employment contract between Indemnitee and the Company (or any of
its subsidiaries or any Marker Entity), other applicable formal severance
policies duly adopted by the Board of Directors, or, with respect to service as
a director or officer of the Company, by the Certificate of Incorporation, the
Company’s Bylaws, and the DGCL. The foregoing notwithstanding, this Agreement
shall continue in force after Indemnitee has ceased to serve, as applicable, as
an officer, director, agent or employee of the Company or, at the request of the
Company, as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise, as provided
in Section 13 hereof.

 

Section 2. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor, by reason of Indemnitee’s Corporate Status. Pursuant to this
Section 2, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses, judgments, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding had no reasonable cause to believe
that Indemnitee’s conduct was unlawful. The parties hereto intend that this
Agreement shall provide to the fullest extent permitted by law for
indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Certificate of
Incorporation, the Bylaws, vote of its stockholders or disinterested directors
or applicable law.

 

Section 3. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor, by reason of Indemnitee’s Corporate Status. Pursuant to
this Section 3, Indemnitee shall be indemnified to the fullest extent permitted
by applicable law against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification for Expenses shall be made under
this Section 3 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that the Delaware Court (as hereinafter defined) or any
court in which the Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification.

 



 2 

 

 

Section 4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Indemnitee is,
by reason of Indemnitee’s Corporate Status, a party to (or a participant in) and
is successful, on the merits or otherwise, in defense of any Proceeding or any
claim, issue or matter therein (including, without limitation, any Proceeding
brought by or in the right of the Company), the Company shall indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
Expenses actually and reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection therewith. If Indemnitee is not wholly successful in
defense of such Proceeding but is successful, on the merits or otherwise, as to
one or more but less than all claims, issues or matters in such Proceeding, the
Company shall, to the fullest extent permitted by law, indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on behalf
of Indemnitee in connection with or related to each successfully resolved claim,
issue or matter. For purposes of this Section 4 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, on substantive or procedural grounds, or settlement
of any such claim prior to a final judgment by a court of competent jurisdiction
with respect to such Proceeding, shall be deemed to be a successful result as to
such claim, issue or matter; provided, however, that any settlement of any
claim, issue or matter in such a Proceeding shall not be deemed to be a
successful result as to such claim, issue or matter if such settlement is
effected by Indemnitee without the Company’ prior written consent, which consent
shall not be unreasonably withheld, delayed or conditioned.

 

Section 5. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement or otherwise to indemnification by the Company for
some or a portion of the Expenses incurred by Indemnitee or on behalf of
Indemnitee in connection with a Proceeding or any claim, issue or matter
therein, in whole or in part, the Company shall, to the fullest extent permitted
by law, indemnify Indemnitee to the fullest extent to which Indemnitee is
entitled to such indemnification.

 

Section 6. Indemnification For Additional Expenses to Secure Recovery or as a
Witness.

 

(a) The Company shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, any
and all Expenses and, if requested by Indemnitee, shall advance on an
as-incurred basis (as provided in Section 8 of this Agreement) such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action or
proceeding or part thereof brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Company under this Agreement, any other
agreement, the Certificate of Incorporation or Bylaws of the Company as now or
hereafter in effect; or (ii) recovery under any director and officer liability
insurance policies maintained by the Company.

 

(b) To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness (or is forced or asked to respond to discovery requests) in
any Proceeding to which Indemnitee is not a party, the Company shall, to the
fullest extent permitted by law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, and the Company will advance on an
as-incurred basis (as provided in Section 8 of this Agreement), all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
therewith.

 

Section 7. Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnification
payment in connection with any claim involving Indemnitee:

 



 3 

 

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; or

 

(b) for (i) expenses and the payment of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute, or (ii) the
payment of amounts required to be reimbursed to the Company pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any similar
statute; or

 

(c) except as provided in Section 11(d) of this Agreement, in connection with
any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Company or its directors, officers, employees or other indemnitees,
unless (i) the Board of Directors authorized the Proceeding (or any part of any
Proceeding) prior to its initiation or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.

 

Section 8. Advances of Expenses. Notwithstanding any provision of this Agreement
to the contrary (other than Section 11(d)), the Company shall advance, to the
extent not prohibited by law, the Expenses incurred by Indemnitee in connection
with any Proceeding (or any part of any Proceeding) not initiated by Indemnitee
or any Proceeding initiated by Indemnitee with the prior approval of the Board
of Directors as provided in Section 7(c), and such advancement shall be made
within thirty (30) days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding. Advances shall be unsecured and interest
free. Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. In accordance with
Section 11(d), advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. The Indemnitee shall qualify for advances upon the execution
and delivery to the Company of this Agreement, which shall constitute an
undertaking providing that the Indemnitee undertakes to repay the amounts
advanced (without interest) to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company. No other form of
undertaking shall be required other than the execution of this Agreement. This
Section 8 shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 7.

 

Section 9. Indemnification Procedures.

 

(a)        Notice of Proceeding. Indemnitee agrees to notify the Company
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses hereunder.
Any failure by Indemnitee to notify the Company will not relieve the Company of
its advancement or indemnification obligations under this Agreement unless, and
only to the extent that, the Company can establish that such omission to notify
resulted in actual and material prejudice to it which prejudice cannot be
reversed or otherwise eliminated without any material negative effect on the
Company, and the omission to notify the Company will, in any event, not relieve
the Company from any liability which it may have to indemnify Indemnitee
otherwise than under this Agreement. If, at the time of receipt of any such
notice, the Company has director and officer liability insurance policies in
effect, the Company will promptly notify the relevant insurers in accordance
with the procedures and requirements of such policies.

 



 4 

 

 

(b)        Defense; Settlement. Indemnitee shall have the sole right and
obligation to control the defense or conduct of any claim or Proceeding with
respect to Indemnitee. The Company shall not, without the prior written consent
of Indemnitee, which may be provided or withheld in Indemnitee’s sole
discretion, effect any settlement of any Proceeding against Indemnitee or which
could have been brought against Indemnitee or which potentially or actually
imposes any cost, liability, exposure or burden on Indemnitee unless (i) such
settlement solely involves the payment of money or performance of any obligation
by persons other than Indemnitee and includes an unconditional, full release of
Indemnitee by all relevant parties from all liability on any matters that are
the subject of such Proceeding and an acknowledgment that Indemnitee denies all
wrongdoing in connection with such matters and (ii) the Company has fully
indemnified the Indemnitee with respect to, and held Indemnitee harmless from
and against, all Expenses and other amounts incurred by Indemnitee or on behalf
of Indemnitee in connection with such Proceeding. The Company shall not be
obligated to indemnify Indemnitee against amounts paid in settlement of a
Proceeding against Indemnitee if such settlement is effected by Indemnitee
without the Company’ prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned, unless such settlement solely
involves the payment of money or performance of any obligation by persons other
than the Company and includes an unconditional release of the Company by any
party to such Proceeding other than the Indemnitee from all liability on any
matters that are the subject of such Proceeding and an acknowledgment that the
Company denies all wrongdoing in connection with such matters.

 

(c)        Request for Advancement; Request for Indemnification.

 

(i)        To obtain advancement of Expenses under this Agreement, Indemnitee
shall submit to the Company a written request therefor, together with such
invoices or other supporting information as may be reasonably requested by the
Company and reasonably available to Indemnitee, and, only to the extent required
by applicable law which cannot be waived, an unsecured written undertaking to
repay amounts advanced. The Company shall make advance payment of Expenses to
Indemnitee no later than five (5) business days after receipt of the written
request for advancement (and each subsequent request for advancement) by
Indemnitee. If, at the time of receipt of any such written request for
advancement of Expenses, the Company has director and officer insurance policies
in effect, the Company will promptly notify the relevant insurers in accordance
with the procedures and requirements of such policies. The Company shall
thereafter keep such director and officer insurers informed of the status of the
Proceeding or other claim and take such other actions, as appropriate to secure
coverage of Indemnitee for such claim.

 

(ii)        To obtain indemnification under this Agreement, at any time before
or after submission of a request for advancement pursuant to Section 9(c)(i) of
this Agreement, Indemnitee may submit a written request for indemnification
hereunder. The time at which Indemnitee submits a written request for
indemnification shall be determined by the Indemnitee in the Indemnitee’s sole
discretion. Once Indemnitee submits such a written request for indemnification
(and only at such time that Indemnitee submits such a written request for
indemnification), a Determination (as hereinafter defined) shall thereafter be
made, as provided in and only to the extent required by Section 9(d) of this
Agreement. In no event shall a Determination be made, or required to be made, as
a condition to or otherwise in connection with any advancement of Expenses
pursuant to Section 8 and Section 9(c)(i) of this Agreement. If, at the time of
receipt of any such request for indemnification, the Company has director and
officer insurance policies in effect, the Company will promptly notify the
relevant insurers and take such other actions as necessary or appropriate to
secure coverage of Indemnitee for such claim in accordance with the procedures
and requirements of such policies.

 



 5 

 

 

(d)        Determination. The Company agrees that Indemnitee shall be
indemnified to the fullest extent permitted by law and that no Determination
shall be required in connection with such indemnification unless specifically
required by applicable law which cannot be waived. In no event shall a
Determination be required in connection with indemnification for Expenses
pursuant to Section 6 of this Agreement or incurred in connection with any
Proceeding or portion thereof with respect to which Indemnitee has been
successful on the merits or otherwise. Any decision that a Determination is
required by law in connection with any other indemnification of Indemnitee, and
any such Determination, shall be made within twenty (20) days after receipt of
Indemnitee’s written request for indemnification pursuant to Section 9(c)(ii)
and such Determination shall be made either (i) by the Disinterested Directors
(as hereinafter defined), even though less than a quorum, so long as Indemnitee
does not request that such Determination be made by Independent Counsel (as
hereinafter defined), or (ii) if so requested by Indemnitee, in Indemnitee’s
sole discretion, by Independent Counsel in a written opinion to the Company and
Indemnitee. If a Determination is made that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within five (5) business
days after such Determination. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such Determination. Any
Expenses incurred by Indemnitee in so cooperating with the Disinterested
Directors or Independent Counsel, as the case may be, making such determination
shall be advanced and borne by the Company (irrespective of the Determination as
to Indemnitee’s entitlement to indemnification) and the Company is liable to
indemnify and hold Indemnitee harmless therefrom. If the person, persons or
entity empowered or selected under this Section 9(d) to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within twenty (20) days after receipt by the Company of the request therefor,
the requisite determination of entitlement to indemnification shall, to the
fullest extent not prohibited by law, be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such twenty (20) day period may be
extended for a reasonable time, not to exceed an additional twenty (20) days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this
Section 9(d) shall not apply if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 9(e).

 

(e)        Independent Counsel. In the event Indemnitee requests that the
Determination be made by Independent Counsel pursuant to Section 9(d) of this
Agreement, the Independent Counsel shall be selected as provided in this
Section 9(e). The Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board of Directors,
in which event the Board of Directors shall make such selection on behalf of the
Company, subject to the remaining provisions of this Section 9(e)), and
Indemnitee or the Company, as the case may be, shall give written notice to the
other, advising the Company or Indemnitee of the identity of the Independent
Counsel so selected. The Company or Indemnitee, as the case may be, may, within
five (5) days after such written notice of selection shall have been received,
deliver to Indemnitee or the Company, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 15 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit. If, within ten
(10) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9(c)(ii) of this Agreement and after a
request for the appointment of Independent Counsel has been made, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 9(d) of this Agreement. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 9(f) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). Any expenses incurred by or in connection
with the appointment of Independent Counsel shall be borne by the Company
(irrespective of the Determination of Indemnitee’s entitlement to
indemnification) and not by Indemnitee.

 



 6 

 

 

(f)        Consequences of Determination; Remedies of Indemnitee. The Company
shall be bound by and shall have no right to challenge a Favorable
Determination. If an Adverse Determination is made, or if for any other reason
the Company does not make timely indemnification payments or advances of
Expenses, Indemnitee shall have the right to commence a Proceeding before a
court of competent jurisdiction to challenge such Adverse Determination and/or
to require the Company to make such payments or advances (and the Company shall
have the right to defend its position in such Proceeding and to appeal any
adverse judgment in such Proceeding). Indemnitee shall be entitled to be
indemnified for all Expenses incurred in connection with such a Proceeding and
to have such Expenses advanced by the Company in accordance with Section 8 of
this Agreement. If Indemnitee fails to challenge an Adverse Determination within
twenty (20) business days, or if Indemnitee challenges an Adverse Determination
and such Adverse Determination has been upheld by a final judgment of a court of
competent jurisdiction from which no appeal can be taken, then, to the extent
and only to the extent required by such Adverse Determination or final judgment,
the Company shall not be obligated to indemnify Indemnitee under this Agreement.

 

Section 10. Presumptions; Burden and Standard of Proof. The parties intend and
agree that, to the extent permitted by law, in connection with any Determination
with respect to Indemnitee’s entitlement to indemnification hereunder by any
person, including a court:

 

(i)        it will be presumed that Indemnitee is entitled to indemnification
under this Agreement (notwithstanding any Adverse Determination), and the
Company will have the burden of proof to overcome that presumption in connection
with the making any determination contrary to that presumption;

 

(ii)        the termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful;

 

(iii)        Indemnitee will be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the Company,
including financial statements, or on information supplied to Indemnitee by the
officers, employees, or committees of the Board of Directors of the Company, or
on the advice of legal counsel or other advisors (including financial advisors
and accountants) for the Company or on information or records given in reports
made to the Company by an independent certified public accountant or by an
appraiser or other expert or advisor selected by the Company; and

 



 7 

 

 

(iv)        the knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company will not be imputed to Indemnitee in a
manner that limits or otherwise adversely affects Indemnitee’s rights hereunder.

The provisions of this Section 10 shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

 

Section 11. Remedies of Indemnitee.

 

(a)        Subject to Section 11(e), in the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9 of
this Agreement within twenty (20) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 4, 5 or 6 of this Agreement within ten (10) days after
receipt by the Company of a written request therefor, (v) payment of
indemnification pursuant to Section 2, 3 or 8 of this Agreement is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, or (vi) in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, the Indemnitee the benefits provided or
intended to be provided to the Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court of Indemnitee’s entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

 

(b)        In the event that a determination shall have been made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 11
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 11 the Company shall have the burden of proving Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.

(c)        If a determination shall have been made pursuant to Section 9 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 11, absent (i) proof of a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d)        The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 11 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that, to the
fullest extent permitted by law, the Indemnitee not be required to incur legal
fees or other Expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Indemnitee hereunder. The Company shall,
to the fullest extent permitted by law, indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such Expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advancement of Expenses from the Company under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company
if, in the case of indemnification, Indemnitee is wholly successful on the
underlying claims; if Indemnitee is not wholly successful on the underlying
claims, then such indemnification shall be only to the extent Indemnitee is
successful on such underlying claims or otherwise as permitted by law, whichever
is greater.

 



 8 

 

 

(e)        Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.

 

Section 12. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)        The rights of indemnification and to receive advancement of Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the Bylaws, any agreement, a vote of stockholders
or a resolution of directors, or otherwise. No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
Indemnitee in Indemnitee’s Corporate Status prior to such amendment, alteration
or repeal. To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Bylaws, Certificate of Incorporation
and this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)        To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of any Marker Entity, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of such claim or of
the commencement of a Proceeding, as the case may be, to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies. The Company shall
continue to provide such insurance coverage to Indemnitee for a period of at
least ten (10) years after Indemnitee ceases to serve as a director or an
officer or in any other Corporate Status.

 

(c)        In the event of any payment made by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(d)        The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

 



 9 

 

 

(e)        The Company’s obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of Expenses
from such other corporation, limited liability company, partnership, joint
venture, trust or other enterprise.

 

Section 13. Duration of Agreement; Successors.

 

(a)        This Agreement shall continue until and terminate upon the later of:
(i) ten (10) years after the date that Indemnitee shall have ceased to serve as
a director, officer, employee or agent of the Company or, at the request of the
Company, as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise or (ii) one
(1) year after the final termination of any Proceeding then pending in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 11 of this Agreement relating thereto. For the avoidance of doubt, this
Agreement shall provide for rights of indemnification and advancement of
Expenses as set forth herein for any event or occurrence related to Indemnitee’s
service for the Company, regardless of whether such events or occurrences
occurred before or after the date of this Agreement.

 

(b)        The indemnification and advancement of expenses rights provided by or
granted pursuant to this Agreement shall be binding upon and be enforceable by
the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director, officer, employee
or agent of the Company or of any other Marker Entity, and shall inure to the
benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

Section 14. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 



 10 

 

 

Section 15. Definitions. For purposes of this Agreement:

 

(a) “Corporate Status” describes the status of a person by reason of such
person’s past, present or future service as a director, officer, employee,
fiduciary, trustee, or agent of the Company (including, without limitation, one
who serves at the request of the Company as a director, officer, employee,
fiduciary, trustee or agent of any other Marker Entity).

 

(b) “Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a/the particular standard(s) of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a/the particular standard(s) of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

 

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee and does not otherwise have an interest materially adverse to any
interest of the Indemnitee.

 

(d) “Expenses” shall mean all direct and indirect costs, fees and expenses of
any type or nature whatsoever and shall specifically include, without
limitation, all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees and costs of experts, witness fees and costs, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness, in, or otherwise participating in, a Proceeding or an appeal
resulting from a Proceeding, including, but not limited to, the premium for
appeal bonds, attachment bonds or similar bonds and all interest, assessments
and other charges paid or payable in connection with or in respect of any such
Expenses, and shall also specifically include, without limitation, all
reasonable attorneys’ fees and all other expenses incurred by or on behalf of
Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement, contribution or any other right
provided by this Agreement. Expenses, however, shall not include amounts of
judgments or fines against Indemnitee.

 

(e) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of corporation law and (b) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (i) any Marker Entity or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnities under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agree to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto and to be jointly and severally liable therefor.

 

(f) “Marker Entity” means the Company, any of its subsidiaries and any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise with respect to which Indemnitee
serves as a director, officer, employee, partner, representative, fiduciary,
trustee, or agent, or in any similar capacity, at the request of the Company.

 



 11 

 

 

(g) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation (formal
or informal), inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of the
Company or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status or
by reason of any action taken by Indemnitee or of any inaction on Indemnitee’s
part while acting as director, officer, employees, fiduciary, trustee or agent
of any Marker Entity (in each case whether or not he is acting or serving in any
such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement). If the Indemnitee believes in good faith that a given
situation may lead to or culminate in the institution of a Proceeding, this
shall be considered a Proceeding under this paragraph.

 

Section 16. Construction. Whenever required by the context, as used in this
Agreement the singular number shall include the plural, the plural shall include
the singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

 

Section 17. Reliance. The Company expressly confirm and agree that they have
entered into this Agreement and assumed the obligations imposed on each of them
hereby in order to induce Indemnitee to serve as a director and/or an officer of
one or more of the Company, and the Company acknowledge that Indemnitee is
relying upon this Agreement in serving as a director and/or an officer of one or
more of the Company.

 

Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in a writing identified as such
by all of the parties hereto. Except as otherwise expressly provided herein, the
rights of a party hereunder (including the right to enforce the obligations
hereunder of the other parties) may be waived only with the written consent of
such party, and no waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

Section 19. Notice Mechanics. All notices, requests, demands or other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (ii) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (iii) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (iv) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

 

  (a) If to Indemnitee to:

 

[___________________]

  

 12 

 

 



  (b) If to the Company, to:

 

Marker Therapeutics, Inc.

5 West Forsyth Street

Suite 200

Jacksonville, FL 32202

 

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company and (b) in the case of a
change in address for notices to the Company, furnished by the Company to
Indemnitee.

 

Section 20. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its other directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

 

Section 21. Governing Law; Submission to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.

 

Section 22. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 23. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

 

 

[Remainder of Page Intentionally Blank]  

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  Company:       MARKER THERAPEUTICS, INC.       By:                       
Name:   Title:           Indemnitee:         By:            
Name:   [______________]

  

 

[Signature Page to Indemnification Agreement] 



 



 14 

 

 

 